                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. 5:20-CV-609-D


ARTHUR E. DAVIS, ill,                          )
                                               )
                        Plaintiff,             )
                                               )
                v.                             )                       ORDER
                                               )
DEBRA K. DAVIS, et al.,                        )
                                               )
                        Defendants.            )


        Plaintiff Arthur E. Davis, ill ("Davis" or plaintiff'') is a form.er Virginia attorney who so

mishandled funds from his parents' estate that the Wake County Superior Court Clerk removed him

as executor on September 5, 2012, and he ultimately consented to revocation of his Virginia Bar

License on November 21, 2014. See Order, In re Arthur Emerson Davis ill, VSB Docket No. 13-

042-094-524 (Nov. 21, 2014) (unpublished). Since that time, Davis has engaged in unending

litigation against his siblings concerning the estate. This case is the latest chapter.

       For the reasons stated in defendants' memorandum of law in support of their motion to

dismiss [D.E. 31 ], the court DISMISSES counts 2-8 for lack of subject-matter jurisdiction due to

the probate exception. See Marshall v. Marshall, 547 U.S. 293, 308-12 (2006); Markham v. Allm,

326 U.S. 490, 494 (1946); N.C. Gen. Stat § 28A-2-4(a). The court DISMISSES plaintiff's fraud,

fraudulent transfer, slander, and distribution claims for failure to state a claim upon which relief can

be granted due to collateral estoppel and res judicata. See [D.E. 31] 7-14. The court DISMISSES

plaintiff's conversion, malicious prosecution, fraud, slander, and fraudulent transfer claims for

failure to state a claim upon which relief can be granted due to the statute of limitations. See [D.E.

31] 14-17, 19-21. The court DISMISSES plaintiff's extortion claims for failure to state a claim

upon which relief can be granted. See [D.E. 31] 18-19. The court DISMISSES plaintiff's slander
claim based on judicial privilege. See id. at 19--21. The court DIS:tvfISSES all claims against Karla

L. Nelson, Joseph Davis, Pamela Rock, and Thomas Davis pmsuant to Rule 12(b)(6) and 8(a)(2).

See [D.E. 31] 21-22. The court GRANTS defendants' motion for reasonable attorneys' fees

because there is "a complete absence of a justiciable issue of either law or fact raised by the losing

party in any pleading." N.C. Gen Stat § 6~21.S; [D.E. 31] 22-24. Defendants shall document and

file their request for reasonable attorneys' fees not later than June 14, 2021.

        SO ORDERED. This 1.3... day of May 2021.




                                                           JSC.DEVERID
                                                           United States District Judge




                                                   2
